Citation Nr: 0826924	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-05 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right status post partial medial meniscectomy with 
chondroplasty (right knee disability), currently rated as 10 
percent disabling.

2.  Entitlement to an increased rating for medial ligament 
laxity of the right knee associated with the veteran's 
service-connected right knee disability, currently rated as 
10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1981 to October 
1984.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2003 and later by 
the Department of Veterans Affairs (VA) Oakland, California, 
regional office (RO).  

A hearing was held at the RO before he undersigned Veterans 
Law Judge in June 2008.  

During the hearing, the veteran raised a claim for service 
connection for a left knee disorder, to include consideration 
as being secondary to the service-connected right knee 
disorder.  The matter is referred to the RO for initial 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing held in June 2008, the veteran submitted 
additional evidence consisting of medical treatment records.  
In addition, he reported recent treatment at VA medical 
facilities, with an MRI in February 2008 as well as an 
examination June 2008.  The veteran stated that he did not 
wish to waive his right to have such evidence considered by 
the RO.  Significantly, however, that additional evidence is 
not currently associated with the claims file, and it appears 
that no decision was rendered by the RO.  It is unclear if 
the evidence presented by the veteran at the hearing was 
placed into a temporary file at the RO or was misplaced.  
Regardless, that evidence along with the recent treatment 
records described at the hearing must be obtained prior to 
further appellate review.  Post-service treatment records 
pertaining to the knees would unquestionably be relevant to 
the issues on appeal.  VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  In the present case the most recent 
examination was conducted in April 2006.  The veteran's 
testimony suggests that there has been an increase in the 
severity of the disorder since that time.  The Board finds 
that another disability evaluation examination would be 
useful in assessing the current severity of the disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take copies of any 
documents contained in any existing 
temporary claims file and associated them 
with the permanent claims file.  If no 
temporary claims file pertaining the 
veteran has been made, that fact should be 
noted.  The RO should also afford the 
veteran an opportunity to identify all 
providers who have treated him since the 
last VA examination, and the RO should 
then obtain all VA clinical records 
pertaining to his treatment during that 
period.  The veteran should also be asked 
to provide any copies of treatment records 
in his possession.  Efforts should 
continue unless it is determined that the 
records do not exist or that further 
efforts to obtain them would be futile.  

2.  The veteran should be afforded a VA 
joints examination to determine the 
current severity of his service-connected 
right knee disorders.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
comment on the functional limitations, if 
any, associated with the veteran's 
service-connected knee disorder.  The 
examiner should specifically note whether 
there is functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  Of particular 
significance, the examiner should specify 
the point of flexion or extension of the 
knee at which pain begins to occur, and 
the point at which motion is impeded due 
to pain.  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups.  
The examiner must specifically state 
whether the veteran's complaints and any 
claimed subjective manifestations are in 
keeping with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.  

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




